DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 11/24/21 is acknowledged.  Thus, claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, claims 11-20, there being no allowable generic or linking claim. Election was made without traverse.
An OA on the merits of claims 1-10 as follows.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract invention should be revised to reflect the elected “robot arm apparatus” invention to which the claims directed to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fastener” in claim 1, lines 1-2; “a movable part” (claim 1, line 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims drawn to “a robot arm” (see claim 1. Line 1) and claim recites the outside element such as “a head connected to the arm and configured to contact the first electronic component; and a lock configured to be in contact with the arm when the first electronic component is moved to a reference space, and to be spaced apart from the arm when the first electronic component is fastened to the second electronic component after the first electronic component is moved to the reference space” is/are confusing since it is not known as to whether “a head” and “a lock”  and the operatively associated “the first electronic component and a second electronic component “ is  a part of the claimed “robot arm”.     Please clarify.    In formulate the rejection on the merits the Examiner presumes that elected claims directed “a robot arm” and claim will be rejected accordingly.
Claims 3, 6, 10 do not appear to further limit the robot arm as claimed, since no additional  structural elements existed in the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Monforte (4723353).
Monforte discloses the claimed robot arm comprising: 
a fastener 10 configured to fasten a first electronic component to a second electronic component (see Fig. 1-2); and 
a movable part 12/14 configured to move the fastener 10, wherein the fastener comprises: 


    PNG
    media_image1.png
    358
    439
    media_image1.png
    Greyscale


a head 44/46 connected to the arm 28/30 and configured to contact the first electronic component (see Fig. 1); and 
a lock 34/36 configured to be in contact with the arm when the first electronic component is moved to a reference space, and to be spaced apart from the arm when the first electronic component is fastened to the second electronic component after the first electronic component is moved to the reference space (see discussion at col. 3, lines 19-20).
Limitation of claims 5 and 10 appear to be met by the above since no additional structure feature existed in these claims.
Claim(s) 1-6, 8  10 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al  (4132318).
Wang et al   discloses the claimed robot arm comprising: 
a fastener 45 configured to fasten a first electronic component to a second electronic component (see Fig. 1A); and 
a movable part 38/40/46 configured to move the fastener 45, wherein the fastener comprises: 
an arm 20/23 connected to the movable part 46 (see Fig. 1A below); 

    PNG
    media_image2.png
    295
    450
    media_image2.png
    Greyscale



a head 10/11 connected to the arm 20/23 and configured to contact the first electronic component (see Fig. 1A); and 
a lock 48 configured to be in contact with the arm when the first electronic component is moved to a reference space, and to be spaced apart from the arm when the first electronic component is fastened to the second electronic component after the first electronic component is moved to the reference space (see Fig. 1A).  Note that the lock as broadly as readable as 48 of the Wang reference.
	As applied to claim 2, the Wang discloses the arm comprises a first link 46/47connected to the movable part 38; a joint 58/59 connected to the first link and configured to be rotatable; and a second link 47/48 connected to the joint and located between the joint and the head 10/11 (see Fig. 1A).
	Limitations of claims 3, 5, 6 appear to be met by the above reference.
	As applied to claim 4, refer to Fig. 1A, depicts drive 48 as an actuator and 10/11 is fixing part.
	As applied to claim 8, the Wang discloses limitation of claim 8 where first link  as 23/46 a flexible member refer to Fig. 2 reference  15/16  which is interconnect to movable part 53. 
	Limitation of claim 10 appear to be met by the above since no additional structure existed thereto. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monforte or Wang et al in view of Kojima (JP 2000135636).
	As applied to claim 9 the Monforte or Wang et al as advanced above do is in silent regarding the arm body being elastic.  The Kojima discloses such (see abstract about line 11, depict body 27 is made of elastic).    Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing of the invention to utilize the teaching of Kojima as noted above onto the invention of Monforte or Wang et al in order to obtain a device which meet manufacturing requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt